         Case 1:20-cv-05441-KPF Document 41 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNIFORMED FIRE OFFICERS
ASSOCIATION; UNIFORMED
FIREFIGHTERS ASSOCIATION OF
GREATER NEW YORK; CORRECTION
OFFICERS’ BENEVOLENT ASSOCIATION
OF THE CITY OF NEW YORK, INC.;
POLICE BENEVOLENT ASSOCIATION OF
THE CITY OF NEW YORK, INC.;
SERGEANTS BENEVOLENT
ASSOCIATION; LIEUTENANTS
BENEVOLENT ASSOCIATION; CAPTAINS                  Case No. 1:20-CV-05441-KPF
ENDOWMENT ASSOCIATION; and
DETECTIVES’ ENDOWMENT                             ORDER TO SHOW CAUSE
ASSOCIATION,

                  Plaintiffs,

               -against-

BILL de BLASIO, in his official capacity as
Mayor of the City of New York; THE CITY
OF NEW YORK; FIRE DEPARTMENT OF
THE CITY OF NEW YORK; DANIEL A.
NIGRO, in his official capacity as the
Commissioner of the Fire Department of the
City of New York; NEW YORK CITY
DEPARTMENT OF CORRECTION;
CYNTHIA BRANN, in her official capacity as
the Commissioner of the New York City
Department of Correction; DERMOT F.
SHEA, in his official capacity as the
Commissioner of the New York City Police
Department; THE NEW YORK CITY
POLICE DEPARTMENT; FREDERICK
DAVIE, in his official capacity as the Chair of
the Civilian Complaint Review Board; and
THE CIVILIAN COMPLAINT REVIEW
BOARD,

                  Defendants.
          Case 1:20-cv-05441-KPF Document 41 Filed 07/29/20 Page 2 of 2




       Upon the Declarations of Alex V. Chachkes, dated July 29, 2020 and the Exhibits thereto,

the Declarations of Joo-Hyun Kang, Constance Malcolm, Natasha Duncan and Jumaane D.

Williams, dated July 28, 2020, the Declaration of James Blake, dated July 24, 2020, the supporting

Memorandum of Law, and all prior pleadings heretofore and herein, it is hereby:

       ORDERED that the above-named Plaintiffs and Defendants show cause before this Court

on __________, 2020, or as soon thereafter as counsel may be heard, why an order should not be

issued pursuant to Rule 24 of the Federal Rules of Civil Procedure permitting Communities United

for Police Reform to intervene as defendant in the above-captioned matter; and it is further:

       ORDERED service of a copy of this Order and of all of the papers submitted in support

thereof, in accordance with Fed. R. Civ. P. 5, upon counsel for Plaintiffs and Defendants on or

before July 30, 2020, shall be deemed good and sufficient service thereof; and it is further:

       ORDERED that papers in opposition to Communities United for Police Reform’s request

for an order permitting it to intervene in this action, if any, shall be served and filed electronically

on or before August 3, 2020; and it is further:

       ORDERED that reply papers, if any, shall be served and filed electronically on or before

August 6, 2020.

       IT IS SO ORDERED.




 DATED: _____________                     Honorable Katherine Polk Failla
 New York, New York                       United States District Judge
